PER CURIAM.
Anthony D. Hawks appeals the district court’s orders dismissing his motion to amend his 28 U.S.C.A. § 2255 (West Supp. 2000) motion and denying his motion to reconsider. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we deny Hawks’ motion to proceed on appeal in forma pauperis, deny a certificate of appealability and dismiss the appeals on the reasoning of the district court. United States v. Hawks, Nos. CR-94-206-S; CA-00-3386-S (D.Md. Oct. 27 & Nov. 15, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.